DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 3/31/2020.  Claims 21-23 are cancelled. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 14 and 20, are directed, in part, to a methods and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for determining medical indications by

CLAIM 1:
receiving first information associated with a patient, second information associated with a provider, and third information associated with an order; and

determining, using an artificial intelligence engine, a medical indication corresponding to the order responsive to receiving the first information, the second information, and the third information.

CLAIM 14:
receiving first information associated with a patient, second information associated with a provider, and third information associated with an order;

generating an input data set for a multi-layer neural network based on the first information, the second information, and the third information;

using a featurization layer of the multi-layer neural network to automatically perform feature extraction on the input data set to reduce the dimensionality thereof, and

using a classification layer of the multi-layer neural network to perform supervised learning of correlations between the input data set and a plurality of possible medical indications based on the feature extraction performed on the input data set.

CLAIM 14:
a processor; and

a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations comprising:

receiving first information associated with a patient, second information associated with a provider, and third information associated with an order; and

determining, using an artificial intelligence engine, a medical indication corresponding to the order responsive to receiving the first information, the second information, and the third information.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 14 and 20 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to determining medical indications of an order for a patient by receiving information from a patient and a provider which are human interactions and therefore, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 14 and 20, as a whole, are directed to determining medical indications of an order for a patient and recite “receiving first information associated with a patient, second information associated with a provider, and third information associated with an order” and “determining…a medical indication…” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 14 and 20 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite an artificial intelligence engine, a multi-layer neural network, a content similarity engine, an order entry system, a processor, a memory, computer readable program code which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0064]-[0065] of applicant's specification (US 2021/0304857) recites that the system/method is implemented using conventional computer systems which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-2, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamas (US 2010/0106523), in view of Kurek et al. (US 2019/0214145).

CLAIM 1
Kalamas teaches a method (Kalamas: abstract), comprising:
receiving first information associated with a patient, second information associated with a provider, and third information associated with an order (Kalamas: abstract; ¶¶ [0009]-[0011], [0040]-[0043]; FIGS. 1-3); and
determining, using an engine, a medical indication corresponding to the order responsive to receiving the first information, the second information, and the third information (Kalamas: abstract; ¶¶ [0009]-[0011], [0022] “survey engine”, [0030]-[0033]; FIGS. 1-3).

Kalamas does not appear to explicitly teach the following:
artificial intelligence.

Kurek, however, teaches the following:
artificial intelligence (Caffarel: ¶¶ [0009]-[0011], [0065]; FIGS. 1-11).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and system for creating and screening patient metabolite profile to diagnose current medical conditions using artificial intelligence, as taught by Kurek, with the system and method for generating a medical history, as taught by Kalamas, with the motivation of providing an improved bioinformatics platform using artificial intelligence (Kurek: ¶¶ [0002]-[0011]).

CLAIM 2
Kalamas teaches the method of Claim 1, wherein the artificial intelligence engine comprises a multi-layer neural network and a content similarity engine; and wherein the medical indication is a first medical indication, the method further comprising: receiving a free-text reason for the order; and determining, using the content similarity engine, a second medical indication corresponding to the order responsive to receiving the free-text reason (Kurek: abstract; ¶¶ [0033]-[0041]; FIGS. 1-3).

CLAIM 9
Kalamas teaches the method of Claim 2, wherein the first information associated with the patient comprises an age, a gender, a problem list, an encounter diagnosis, a patient class, and/or a medical center department; wherein the second information associated with the provider comprises a provider identifier and/or a provider specialty; and wherein the third information associated with the order comprises an order name, order identification, order modality, order contrast, and/or body area identification (Kurek: abstract; ¶¶ [0033]-[0041]; FIGS. 1-3; The specific information is considered non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 14
Kalamas teaches a method (Kalamas: abstract), comprising:
receiving first information associated with a patient, second information associated with a provider, and third information associated with an order (Kalamas: abstract; ¶¶ [0009]-[0011], [0040]-[0043]; FIGS. 1-3;
generating an input data set for a network based on the first information, the second information, and the third information (Kalamas: abstract; ¶¶ [0009]-[0011], [0040]-[0043]; FIGS. 1-3);
using a featurization layer of the network to automatically perform feature extraction on the input data set to reduce the dimensionality thereof (Kalamas: abstract; ¶¶ [0009]-[0011], [0040]-[0043]; FIGS. 1-3); and
using a classification layer of the network to perform supervised learning of correlations between the input data set and a plurality of possible medical indications based on the feature extraction performed on the input data set (Kalamas: abstract; ¶¶ [0009]-[0011], [0029], [0040]-[0043]; FIGS. 1-3).

Kalamas does not appear to explicitly teach the following:
multi-layer neural network.

Kurek, however, teaches the following:
multi-layer neural network (Kurek: ¶¶ [0009]-[0011], [0065]; FIGS. 1-11).

The motivation to include the teachings of Kurek with the teachings of Kalamas is the same as that of claim 1 above and is incorporated herein.

CLAIM 20
Claim 20 repeats substantially the same limitations as those in claim 1. As such, claim 20 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.


Allowable Subject Matter
5.	Claims 3-8, 10-13 and 15-19 are objected to as being rejected under 35 U.S.C. 101, but appear to be allowable if rewritten to overcome the 35 U.S.C. 101 issues. 

5.1.	Claims 3-8, 10-13 and 15-19 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686